      Case 2:18-cr-00560-JFB Document 1-1 Filed 10/18/18 Page 1 of 1 PageID #: 5



                                  INFORMATION SHEET                               FILED
                                                                              IN CLERK'S OFFICE

                            UNITED STATES DISTRICT COURT "■®'
                            EASTERN DISTRICT OF NEW YORK it                    OCT 1 8 2018       ★

                                                                          LONG ISLAND OFFICE
1.       Title of Case: United States v. Lamar Terrv. also known as "Monte"
                                                         (? R             1J. O
                                                                              O          c: a  A
                                                                                            \J yj
3.       Arrest Date: N/A
                                                                                     BIANCO,!.
4.       Nature of offense(s):   IE! Felony
                                 □ Misdemeanor                                    LINDSAY, MJ,

5.       Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
         E.D.N.Y. Division of Business Rules):

6.       Projected Length of Trial:   Less than 6 weeks         IE
                                      More than 6 weeks         □

7.       County in which crime was allegedly committed: Nassau/Suffolk/Oueens
         (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)
8.       Was any aspect of the investigation, inquiry and prosecution giving rise to the case
         pending or initiated before March 10, 2012.'                  IE Yes □ No

9.       Has this indictment/information been ordered sealed?          IE Yes □ No

10.      Have arrest warrants been ordered?                            E Yes DNo

11.      Is there a capital count included in the indictment?          DYes E No

                                                     RICHARD P
                                                     United


                                              By:
                                                        [ark Misorek
                                                     Assistant U.S. Attorney
                                                     (631)715-7874



         Judge Brodie will not accept cases that were initiated before March 10, 2012.


Rev. 10/04/12
